133 F.3d 927
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Fred GOMEZ, Plaintiff-Appellee,v.WASHOE COUNTY SCHOOL DISTRICT;  Mary Nebgen, Superintendent;John Gascue, Assistant Superintendent;  Judith Moss;  BobBently;  Dan Coppa;  Rusty Crook;  Marilyn Fendelander;Margie Broderick;  Doramus Goodnight, Defendants-Appellants.
No. 96-17184.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 11, 1997.**Dec. 24, 1997.

Before BROWNING, PREGERSON, and HAWKINS, Circuit Judges.


1
ORDER*


2
Based on the Supreme Court's decision in Gilbert v. Homar, 117 S.Ct. 1807 (1997), the judgment of the district court, that prior notice and a hearing are required in all instances when an employee is suspended without pay, is reversed.



**
 The panel finds this case appropriate for submission without oral argument pursuant to 9th Cir.  R. 34-4 and Fed.  R.App. P. 34(a)


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3